Title: Robert R. Livingston to the American Peace Commissioners, 21 April 1783
From: Livingston, Robert R.
To: American Peace Commissioners,Franklin, Benjamin,Adams, John,Jay, John,Laurens, Henry


Gentlemen,
Philadelphia 21st. April 1783.
Upon the receipt of the provisional Articles & a subsequent account bro’t by a Vessel dispatched by Count d’Estaing, I wrote the Letter No. 1. to Sr. Guy Carleton, & No. 2. to Admiral Digby: to which I recieved the Answers No. 3. & 4. You will find them cold & distant— Those they wrote to the Minister of France, in answer to similar Communications made by him, were still more so, and contain the same illiberal doubts, which are mentioned in mine, expressed in much stronger terms. When they recieved an authentic account of the Treaty, they sent a Copy of it, no part being omitted, to Congress thro’ the General. When the Proclamation for the Cessation of Hostilities was recieved at New York, it was sent to me by an Officer with the Letters No. 5. & 6., to which I returned the Answers No. 7. & 8.
After this, two great questions were agitated in Congress—1st. Whether they should proceed to the immediate ratification of the provisional Articles—and 2dly. whether they should release the Prisoners. Some maintained, with respect to the first of these points, that they knew not in what light to consider the provisional Articles, whether as Preliminaries, or a definitive Treaty— That the Preamble said they were to constitute the Treaty while at the same time they were only to be inserted in it— These Terms they considered as contradictory, and they wished to have explanations from you on this head, to know what the operation of a ratification would be; and they inferred from your Silence, that none was necessary. They observed that no time was set for the Evacuation of New York— That the Ratification would in some measure compel them to release their Prisoners, & thus strengthen their Hands, when it was possible that the definitive Treaty might not take effect between Great Britain and France; and that the Ratification and the Restoration of Prisoners, if it left us nothing more to do, was in some sort to desert our Allies. To this it was answered, that the provisional Articles were only to be recieved as Preliminary—that from the very Nature of them they could not be definitive—that the Ratification would not alter the Nature of them, but confirm them as they stood—that they were confessedly very advantageous to Us— That the neglecting any such acceptation of them, as was necessary on our part, would give the Enemy a pretence for violating the Stipulations they contained—that the principal points between France & Great Britain being settled, we had no reason to apprehend a failure of a definitive Treaty—that it was important to shew, that we were determined to adhere in every particular to the Engagements you had made. These Arguments prevailed, & the Resolution No. 9. passed, directing the Ratification which I inclose. It is probable that the definitive Treaty will be signed before this can reach you, otherwise it would be extremely desirable that some Ambiguities in the provisional Articles should be cleared up, and other Objects, which have been touched upon at different times in my public Letters, attended to. The sixth Article is not so precisely expressed as to point out to what time, the word future refers—whether to the Signature of the provisional Articles—whether to the Act which gave it the force of a Treaty, or to the definitive Treaty, tho’ I should suppose the second to be the intention from the opposition between the word now, and the time of the ratification in America.
The 7th. Article leaves the time for the evacuation of New York upon so loose a footing, that I fear our troublesome Guests will long continue to be such unless a day is fixed for their departure in the definitive Treaty. You can easily concieve the impatience that the distressed Inhabitants of New York feel at every moment’s delay, & the fears & jealousies that prevail among them, lest it should be meant to retain these Posts as Pledges for the performance of the Stipulations in favor of the Tories— By the debates in Parliament on the third of March it is evident that they had then no Orders to evacuate.
You will observe that the Ratification does not extend to the seperate Article. The Treaty between Spain & Great Britain renders it unnecessary— And Congress not caring to express any Sentiment upon that Subject I refer you to my Letters to Dr. Franklin & Mr. Jay upon the Subject of a free Trade with the West Indies, and the Logwood Trade, which are important Objects here, and I hope will be attended to in your definitive Treaty. It were to be wished that the Ambiguity with respect to the time of the cessation of Hostilities upon this Coast was cleared up, and the construction we put upon it adopted, to wit, that by as far as the Canaries was intended the Latitude of the Canaries, which construction can be supported by a variety of Arguments, and is extremely important to Us, as a Number of our Vessels have been taken since the third of March.
I have the honor to be, Gentlemen, with great Esteem & Respect, your most obed. humble Servt.
Robt. R. Livingston
Honble. John Adams, Benja. Franklin John Jay & Henry Laurens Esqrs.No. 2.2plicate.(Copy)
 
Notation by John Adams: Mr Livingstone to the Ministers for Peace. 21. April. 1783.
